     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 1 of 18


 1   STEVE MARSHALL                                        TIMOTHY C. FOX
     Attorney General of Alabama                           Attorney General of Montana
 2   Edmund G. LaCour Jr. (pro hac vice)                   Melissa Schlichting (SBN 220258)
     Solicitor General                                     Deputy Attorney General
 3   James W. Davis (pro hac vice)                         Montana Department of Justice
     Assistant Attorney General                               215 N. Sanders St.
 4   A. Barrett Bowdre (pro hac vice)                         P.O. Box 201401
     Deputy Solicitor General                                 Helena, MT 59620-1401
 5   Office of the Alabama Attorney General                   Telephone: (406) 444-2026
        501 Washington Ave.                                   Fax: (404) 444-3549
 6      P.O. Box 300152                                       E-mail: MSchlichting@mt.gov
        Montgomery, AL 36130
 7      Telephone: (334) 353-2196                          Attorneys for Defendant-Intervenor
        Fax: (334) 353-8400                                State of Montana
 8      E-mail: edmund.lacour@AlabamaAG.gov
                 jim.davis@AlabamaAG.gov                   [Additional counsel listed on signature
 9               barrett.bowdre@AlabamaAG.gov              page]

10   Paul Beard II (SBN 210563)
     FISHER BROYLES LLP
11      5670 Wilshire Blvd., Ste. 1800
        Los Angeles, CA 90036-5653
12      Telephone: (818) 216-3988
        Fax: (213) 402-5034
13      E-mail: paul.beard@fisherbroyles.com
14   Attorneys for Defendant-Intervenor State of Alabama
15
                             UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
17

18   STATE OF CALIFORNIA, et al.,                      Case No. 4:19-cv-06013-JST
19         Plaintiffs,                                 ANSWER OF DEFENDANT-
                                                       INTERVENOR STATES OF ALABAMA,
20                 v.                                  ALASKA, ARIZONA ex rel. the
                                                       ARIZONA GAME and FISH
21   DAVID BERNHARDT, U.S. Secretary of the            COMMISSION, ARKANSAS, IDAHO,
     Interior, et al.,                                 KANSAS, MISSOURI, MONTANA,
22                                                     NEBRASKA, NORTH DAKOTA, UTAH,
           Defendants.                                 WEST VIRGINIA, and WYOMING.
23
                                                       Am. Compl. Filed Date: October 22, 2019
24
                                                       Judge:     Hon. Jon S. Tigar
25                                                     Courtroom: 6, 2nd Floor
26
27

28

                                                                   Answer of Defendant-Intervenor States,
                                                                            Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 2 of 18



 1           The Defendant-Intervenor States—Alabama, Alaska, Arizona ex rel. the Arizona Game
 2   and Fish Commission, Arkansas, Idaho, Kansas, Missouri, Montana, Nebraska, North Dakota,
 3   Utah, West Virginia, and Wyoming—hereby respond to the allegations in Plaintiffs’ First
 4   Amended Complaint (ECF # 28). The numbered paragraphs in this Answer correspond to the
 5   numbered paragraphs of the Amended Complaint.
 6                                           INTRODUCTION
 7           1.      Admit that Plaintiffs seek the relief described in paragraph 1, but deny that they
 8   are entitled to such relief.
 9           2.      The allegations in paragraph 2 are legal conclusions that require no response. To
10   the extent a response may be deemed required, the allegations are denied.
11           3.      The allegations in paragraph 3 are legal conclusions that require no response. To
12   the extent a response may be deemed required, the allegations are denied on the ground that the
13   statute speaks for itself.
14           4.       The allegations in paragraph 4 are legal conclusions that require no response. To
15   the extent a response may be deemed required, the allegations are denied on the ground that the
16   statute speaks for itself.
17           5.      The Defendant-Intervenor States lack sufficient knowledge or information to form
18   a belief as to the truth of the allegations in paragraph 5 and therefore deny them.
19           6.      The allegations in paragraph 6 are legal conclusions that require no response. To
20   the extent a response may be deemed required, the allegations are denied on the ground that the
21   statute speaks for itself.
22           7.      The Defendant-Intervenor States lack sufficient knowledge or information to form
23   a belief as to the truth of the allegations in paragraph 7 and therefore deny them.
24           8.      Admit.
25           9.      The allegations in paragraph 9 are legal conclusions that require no response. To
26   the extent a response may be deemed required, Plaintiffs’ characterizations of the Final Rules are
27   denied on the ground that the Rules speak for themselves.
28

                                                  2                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 3 of 18



 1           10.     The allegations in paragraph 10 are legal conclusions that require no response. To
 2   the extent a response may be deemed required, Plaintiffs’ characterizations of the Final Rules are
 3   denied on the ground that the Rules speak for themselves.
 4           11.     The allegations in paragraph 11 are legal conclusions that require no response. To
 5   the extent a response may be deemed required, Plaintiffs’ characterizations of the Final Rules are
 6   denied on the ground that the Rules speak for themselves.
 7           12.     The allegations in paragraph 12 are legal conclusions that require no response. To
 8   the extent a response may be deemed required, Plaintiffs’ characterizations of the Final Rules are
 9   denied on the ground that the Rules speak for themselves.
10           13.     The allegations in paragraph 13 are legal conclusions that require no response. To
11   the extent a response may be deemed required, Plaintiffs’ characterizations of the Final Rules are
12   denied on the ground that the Rules speak for themselves.
13           14.     Admit that Plaintiffs seek the relief described in paragraph 14, but deny that
14   Plaintiffs are entitled to such relief.
15                                      JURISDICTION AND VENUE
16           15.     The allegations in paragraph 15 are legal conclusions that require no response. To
17   the extent a response may be deemed required, the allegations are denied.
18           16.     Admit that some Plaintiff States submitted comments to the Services’ proposed
19   regulations. The rest of the allegations in paragraph 16 are legal conclusions that require no
20   response. To the extent a response may be deemed required, the allegations are denied on the
21   ground that the Final Rules speak for themselves.
22           17.     The allegations in paragraph 17 are legal conclusions that require no response. To
23   the extent a response may be deemed required, the allegations are denied.
24                                    INTRADISTRICT ASSIGNMENT
25           18.     The allegations in paragraph 18 are legal conclusions that require no response. To
26   the extent a response may be deemed required, the allegations are denied.
27

28

                                                  3                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 4 of 18



 1                                               PARTIES
 2          19.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 3   a belief as to the truth of the allegations in paragraph 19 and therefore deny them.
 4          20.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 5   a belief as to the truth of the allegations in paragraph 20 and therefore deny them.
 6          21.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 7   a belief as to the truth of the allegations in paragraph 21 and therefore deny them.
 8          22.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 9   a belief as to the truth of the allegations in paragraph 22 and therefore deny them.
10          23.     The Defendant-Intervenor States lack sufficient knowledge or information to form
11   a belief as to the truth of the allegations in paragraph 23 and therefore deny them.
12          24.     The Defendant-Intervenor States lack sufficient knowledge or information to form
13   a belief as to the truth of the allegations in paragraph 24 and therefore deny them.
14          25.     The Defendant-Intervenor States lack sufficient knowledge or information to form
15   a belief as to the truth of the allegations in paragraph 25 and therefore deny them.
16          26.     The Defendant-Intervenor States lack sufficient knowledge or information to form
17   a belief as to the truth of the allegations in paragraph 26 and therefore deny them.
18          27.     The Defendant-Intervenor States lack sufficient knowledge or information to form
19   a belief as to the truth of the allegations in paragraph 27 and therefore deny them.
20          28.     The Defendant-Intervenor States lack sufficient knowledge or information to form
21   a belief as to the truth of the allegations in paragraph 28 and therefore deny them.
22          29.     The Defendant-Intervenor States lack sufficient knowledge or information to form
23   a belief as to the truth of the allegations in paragraph 29 and therefore deny them.
24          30.     The Defendant-Intervenor States lack sufficient knowledge or information to form
25   a belief as to the truth of the allegations in paragraph 30 and therefore deny them.
26          31.     The Defendant-Intervenor States lack sufficient knowledge or information to form
27   a belief as to the truth of the allegations in paragraph 31 and therefore deny them.
28

                                                 4                      Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 5 of 18



 1          32.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 2   a belief as to the truth of the allegations in paragraph 32 and therefore deny them.
 3          33.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 4   a belief as to the truth of the allegations in paragraph 33 and therefore deny them.
 5          34.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 6   a belief as to the truth of the allegations in paragraph 34 and therefore deny them.
 7          35.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 8   a belief as to the truth of the allegations in paragraph 35 and therefore deny them.
 9          36.     The Defendant-Intervenor States lack sufficient knowledge or information to form
10   a belief as to the truth of the allegations in paragraph 36 and therefore deny them.
11          37.     The Defendant-Intervenor States lack sufficient knowledge or information to form
12   a belief as to the truth of the allegations in paragraph 37 and therefore deny them.
13          38.     The Defendant-Intervenor States lack sufficient knowledge or information to form
14   a belief as to the truth of the allegations in paragraph 38 and therefore deny them.
15          39.     The Defendant-Intervenor States lack sufficient knowledge or information to form
16   a belief as to the truth of the allegations in paragraph 39 and therefore deny them.
17          40.     The Defendant-Intervenor States lack sufficient knowledge or information to form
18   a belief as to the truth of the allegations in paragraph 40 and therefore deny them.
19          41.     The Defendant-Intervenor States lack sufficient knowledge or information to form
20   a belief as to the truth of the allegations in paragraph 41 and therefore deny them.
21          42.     The Defendant-Intervenor States lack sufficient knowledge or information to form
22   a belief as to the truth of the allegations in paragraph 42 and therefore deny them.
23          43.     The Defendant-Intervenor States lack sufficient knowledge or information to form
24   a belief as to the truth of the allegations in paragraph 43 and therefore deny them.
25          44.     The Defendant-Intervenor States lack sufficient knowledge or information to form
26   a belief as to the truth of the allegations in paragraph 44 and therefore deny them.
27          45.     The Defendant-Intervenor States lack sufficient knowledge or information to form
28

                                                 5                      Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 6 of 18



 1   a belief as to the truth of the allegations in paragraph 45 and therefore deny them.
 2          46.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 3   a belief as to the truth of the allegations in paragraph 46 and therefore deny them.
 4          47.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 5   a belief as to the truth of the allegations in paragraph 47 and therefore deny them.
 6          48.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 7   a belief as to the truth of the allegations in paragraph 48 and therefore deny them.
 8          49.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 9   a belief as to the truth of the allegations in paragraph 49 and therefore deny them.
10          50.     The Defendant-Intervenor States lack sufficient knowledge or information to form
11   a belief as to the truth of the allegations in paragraph 50 and therefore deny them.
12          51.     The Defendant-Intervenor States lack sufficient knowledge or information to form
13   a belief as to the truth of the allegations in paragraph 51 and therefore deny them.
14          52.     The Defendant-Intervenor States lack sufficient knowledge or information to form
15   a belief as to the truth of the allegations in paragraph 52 and therefore deny them.
16          53.     The Defendant-Intervenor States lack sufficient knowledge or information to form
17   a belief as to the truth of the allegations in paragraph 53 and therefore deny them.
18          54.     The Defendant-Intervenor States lack sufficient knowledge or information to form
19   a belief as to the truth of the allegations in paragraph 54 and therefore deny them.
20          55.     The Defendant-Intervenor States lack sufficient knowledge or information to form
21   a belief as to the truth of the allegations in paragraph 55 and therefore deny them.
22          56.     The Defendant-Intervenor States lack sufficient knowledge or information to form
23   a belief as to the truth of the allegations in paragraph 56 and therefore deny them.
24          57.     The Defendant-Intervenor States lack sufficient knowledge or information to form
25   a belief as to the truth of the allegations in paragraph 57 and therefore deny them.
26          58.     The Defendant-Intervenor States lack sufficient knowledge or information to form
27   a belief as to the truth of the allegations in paragraph 58 and therefore deny them.
28

                                                 6                      Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 7 of 18



 1          59.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 2   a belief as to the truth of the allegations in paragraph 59 and therefore deny them.
 3          60.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 4   a belief as to the truth of the allegations in paragraph 60 and therefore deny them.
 5          61.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 6   a belief as to the truth of the allegations in paragraph 61 and therefore deny them.
 7          62.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 8   a belief as to the truth of the allegations in paragraph 62 and therefore deny them.
 9          63.     The Defendant-Intervenor States lack sufficient knowledge or information to form
10   a belief as to the truth of the allegations in paragraph 63 and therefore deny them.
11          64.     The Defendant-Intervenor States lack sufficient knowledge or information to form
12   a belief as to the truth of the allegations in paragraph 64 and therefore deny them.
13          65.     The Defendant-Intervenor States lack sufficient knowledge or information to form
14   a belief as to the truth of the allegations in paragraph 65 and therefore deny them.
15          66.     The Defendant-Intervenor States lack sufficient knowledge or information to form
16   a belief as to the truth of the allegations in paragraph 66 and therefore deny them.
17          67.     The Defendant-Intervenor States lack sufficient knowledge or information to form
18   a belief as to the truth of the allegations in paragraph 67 and therefore deny them.
19          68.     The Defendant-Intervenor States lack sufficient knowledge or information to form
20   a belief as to the truth of the allegations in paragraph 68 and therefore deny them.
21          69.     The Defendant-Intervenor States lack sufficient knowledge or information to form
22   a belief as to the truth of the allegations in paragraph 69 and therefore deny them.
23          70.     The Defendant-Intervenor States lack sufficient knowledge or information to form
24   a belief as to the truth of the allegations in paragraph 70 and therefore deny them.
25          71.     The Defendant-Intervenor States lack sufficient knowledge or information to form
26   a belief as to the truth of the allegations in paragraph 71 and therefore deny them.
27          72.     The Defendant-Intervenor States lack sufficient knowledge or information to form
28

                                                 7                      Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 8 of 18



 1   a belief as to the truth of the allegations in paragraph 72 and therefore deny them.
 2          73.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 3   a belief as to the truth of the allegations in paragraph 73 and therefore deny them.
 4          74.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 5   a belief as to the truth of the allegations in paragraph 74 and therefore deny them.
 6          75.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 7   a belief as to the truth of the allegations in paragraph 75 and therefore deny them.
 8          76.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 9   a belief as to the truth of the allegations in paragraph 76 and therefore deny them.
10          77.     The Defendant-Intervenor States lack sufficient knowledge or information to form
11   a belief as to the truth of the allegations in paragraph 77 and therefore deny them.
12          78.     The Defendant-Intervenor States lack sufficient knowledge or information to form
13   a belief as to the truth of the allegations in paragraph 78 and therefore deny them.
14          79.     The Defendant-Intervenor States lack sufficient knowledge or information to form
15   a belief as to the truth of the allegations in paragraph 79 and therefore deny them.
16          80.     The Defendant-Intervenor States lack sufficient knowledge or information to form
17   a belief as to the truth of the allegations in paragraph 80 and therefore deny them.
18          81.     The Defendant-Intervenor States lack sufficient knowledge or information to form
19   a belief as to the truth of the allegations in paragraph 81 and therefore deny them.
20          82.     Admit that David Bernhardt is the United States Secretary of the Interior and that
21   he signed the Final Rules challenged by Plaintiffs. The rest of the allegations in paragraph 82 are
22   legal conclusions that require no response. To the extent a response may be deemed required, the
23   allegations are denied.
24          83.     Admit that Wilbur Ross is the Secretary of the United States Department of
25   Commerce and that he signed the Listing Rule and the Interagency Consultation Rule challenged
26   by Plaintiffs. The rest of the allegations in paragraph 83 are legal conclusions that require no
27   response. To the extent a response may be deemed required, the allegations are denied.
28

                                                  8                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 9 of 18



 1           84.     Admit
 2           85.     Admit.
 3                                   STATUTORY BACKGROUND
 4   I.      Endangered Species Act
 5           86.     The allegations in paragraph 86 are legal conclusions that require no response. To
 6   the extent a response may be deemed required, the allegations are denied on the ground that the
 7   statute speaks for itself.
 8           87.     The allegations in paragraph 87 are legal conclusions that require no response. To
 9   the extent a response may be deemed required, Plaintiffs’ characterizations of the ESA are
10   denied on the ground that the statute speaks for itself.
11           88.     The allegations in paragraph 88 are legal conclusions that require no response. To
12   the extent a response may be deemed required, Plaintiffs’ characterizations of the ESA are
13   denied on the ground that the statute speaks for itself.
14           89.     The allegations in paragraph 89 are legal conclusions that require no response. To
15   the extent a response may be deemed required, Plaintiffs’ characterizations of the ESA are
16   denied on the ground that the statute, regulations, and case law speak for themselves.
17           90.     The allegations in paragraph 90 are legal conclusions that require no response. To
18   the extent a response may be deemed required, Plaintiffs’ characterizations of the ESA are
19   denied on the ground that the statute speaks for itself.
20           91.     The allegations in paragraph 91 are legal conclusions that require no response. To
21   the extent a response may be deemed required, Plaintiffs’ characterizations of the ESA are
22   denied on the ground that the statute speaks for itself.
23           92.     Admit that FWS has extended ESA’s section 9 prohibitions applicable to
24   endangered species to threatened species, except where FWS has promulgated species-specific
25   regulations under section 4(d) of the ESA. The other allegations in paragraph 92 state legal
26   conclusions that require no response. To the extent a response may be deemed required,
27   Plaintiffs’ characterizations of the ESA and FWS regulations are denied on the ground that the
28

                                                  9                    Answer of Defendant-Intervenor States,
                                                                                Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 10 of 18



 1   statute and regulations speak for themselves.
 2   II.    Administrative Procedure Act
 3          93.     The allegations in paragraph 93 are legal conclusions that require no response. To
 4   the extent a response may be deemed required, Plaintiffs’ characterizations of the APA are
 5   denied on the ground that the statute speaks for itself.
 6          94.     The allegations in paragraph 94 are legal conclusions that require no response. To
 7   the extent a response may be deemed required, Plaintiffs’ characterizations of the APA are
 8   denied on the ground that the statute and the case law speak for themselves.
 9          95.     The allegations in paragraph 95 are legal conclusions that require no response. To
10   the extent a response may be deemed required, Plaintiffs’ characterizations of the APA are
11   denied on the ground that the statute and the case law speak for themselves.
12   III.   National Environmental Policy Act
13          96.     The allegations in paragraph 96 are legal conclusions that require no response. To
14   the extent a response may be deemed required, Plaintiffs’ characterizations of NEPA are denied
15   on the ground that the statute and regulations speak for themselves.
16          97.     The allegations in paragraph 97 are legal conclusions that require no response. To
17   the extent a response may be deemed required, Plaintiffs’ characterizations of NEPA are denied
18   on the ground that the statute, regulations, and case law speak for themselves.
19          98.     The allegations in paragraph 98 are legal conclusions that require no response. To
20   the extent a response may be deemed required, Plaintiffs’ characterizations of NEPA are denied
21   on the ground that the statute, regulations, and case law speak for themselves.
22          99.     The allegations in paragraph 99 are legal conclusions that require no response. To
23   the extent a response may be deemed required, Plaintiffs’ characterizations of NEPA are denied
24   on the ground that the statute, regulations, and case law speak for themselves.
25                         FACTUAL AND PROCEDURAL BACKGROUND
26   I.     Species Protection Under the ESA
27          100.    The Defendant-Intervenor States lack sufficient knowledge or information to form
28

                                                 10                    Answer of Defendant-Intervenor States,
                                                                                Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 11 of 18



 1   a belief as to the truth of the allegations in paragraph 100 and therefore deny them.
 2          101.    The Defendant-Intervenor States lack sufficient knowledge or information to form
 3   a belief as to the truth of the allegations in paragraph 101 and therefore deny them.
 4          102.    The Defendant-Intervenor States lack sufficient knowledge or information to form
 5   a belief as to the truth of the allegations in paragraph 102 and therefore deny them.
 6          103.    The Defendant-Intervenor States lack sufficient knowledge or information to form
 7   a belief as to the truth of the allegations in paragraph 103 and therefore deny them.
 8          104.    The Defendant-Intervenor States lack sufficient knowledge or information to form
 9   a belief as to the truth of the allegations in paragraph 104 and therefore deny them.
10   II.    The ESA’s Implementing Regulations and the Final Rules
11          105.    Admit.
12          106.    Admit that the Services adopted joint regulations implementing the ESA in the
13   1980s and that they amended those regulations in 2015 and 2016. Plaintiffs’ characterization of
14   those amendments as “minor” is denied.
15          107.    Admit that the Services published three notices of proposed rulemaking in July
16   2018. The other allegations in paragraph 107 are legal conclusions that require no response. To
17   the extent a response may be deemed required, Plaintiffs’ characterizations of the notices are
18   denied on the ground that the notices speak for themselves.
19          108.    The Defendant-Intervenor States lack sufficient knowledge or information to form
20   a belief as to the truth of the allegations in paragraph 108 and therefore deny them.
21          109.    Admit that the Final Rules were promulgated on August 27, 2019. The other
22   allegations in paragraph 109 are legal conclusions that require no response. To the extent a
23   response may be deemed required, Plaintiffs’ characterizations of the Rules are denied on the
24   ground that the Rules speak for themselves.
25          110.    The allegations in paragraph 110 are legal conclusions that require no response.
26   To the extent a response may be deemed required, Plaintiffs’ characterizations of the Listing
27   Rule are denied on the ground that the Rule speaks for itself.
28

                                                11                      Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 12 of 18



 1          111.    The allegations in paragraph 111 are legal conclusions that require no response.
 2   To the extent a response may be deemed required, Plaintiffs’ characterizations of the Interagency
 3   Consultation Rule are denied on the ground that the Rule speaks for itself.
 4          112.    The allegations in paragraph 112 are legal conclusions that require no response.
 5   To the extent a response may be deemed required, Plaintiffs’ characterizations of the 4(d) Rule
 6   are denied on the ground that the Rule speaks for itself.
 7          113.    The allegations in paragraph 113 are legal conclusions that require no response.
 8   To the extent a response may be deemed required, Plaintiffs’ characterizations of the Final Rules
 9   are denied on the ground that the Rules speak for themselves.
10   III.   Impacts of the Final Rules on State Plaintiffs
11          114.    The allegations in paragraph 114 are legal conclusions that require no response.
12   To the extent a response may be deemed required, the allegations are denied.
13          115.    The Defendant-Intervenor States lack sufficient knowledge or information to form
14   a belief as to the truth of the allegations in paragraph 115 and therefore deny them.
15          116.    The allegations in paragraph 116 are legal conclusions that require no response.
16   To the extent a response may be deemed required, Plaintiffs’ characterizations of the ESA are
17   denied on the ground that the statute speaks for itself.
18          117.    The Defendant-Intervenor States lack sufficient knowledge or information to form
19   a belief as to the truth of the allegations in paragraph 117 and therefore deny them. The other
20   allegations in the paragraph are legal conclusions that require no response. To the extent a
21   response may be deemed required, these allegations are denied.
22          118.    The allegations in paragraph 118 are legal conclusions that require no response.
23   To the extent a response may be deemed required, these allegations are denied.
24          119.    The Defendant-Intervenor States lack sufficient knowledge or information to form
25   a belief as to the truth of the allegations in paragraph 119 and therefore deny them.
26          120.    The Defendant-Intervenor States lack sufficient knowledge or information to form
27   a belief as to the truth of the allegations in paragraph 120 and therefore deny them.
28

                                                 12                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 13 of 18



 1          121.    The Defendant-Intervenor States lack sufficient knowledge or information to form
 2   a belief as to the truth of the allegations in paragraph 121 and therefore deny them.
 3          122.    The Defendant-Intervenor States lack sufficient knowledge or information to form
 4   a belief as to the truth of the allegations in paragraph 122 and therefore deny them.
 5          123.    The allegations in paragraph 123 are legal conclusions that require no response.
 6   To the extent a response may be deemed required, these allegations are denied.
 7                                     FIRST CAUSE OF ACTION
 8          124.    The Defendant-Intervenor States incorporate by reference their answers to all
 9   preceding paragraphs.
10          125.    The allegations in paragraph 125 state legal conclusions that require no response.
11   To the extent a response may be deemed required, these allegations are denied.
12          126.    The allegations in paragraph 126 state legal conclusions that require no response.
13   To the extent a response may be deemed required, these allegations are denied.
14          127.    The allegations in paragraph 127 state legal conclusions that require no response.
15   To the extent a response may be deemed required, these allegations are denied.
16          128.    The allegations in paragraph 128 state legal conclusions that require no response.
17   To the extent a response may be deemed required, these allegations are denied.
18          129.    The allegations in paragraph 129 state legal conclusions that require no response.
19   To the extent a response may be deemed required, these allegations are denied.
20          130.    The allegations in paragraph 130 state legal conclusions that require no response.
21   To the extent a response may be deemed required, these allegations are denied.
22                                   SECOND CAUSE OF ACTION
23          131.    The Defendant-Intervenor States incorporate by reference their answers to all
24   preceding paragraphs.
25          132.    The allegations in paragraph 132 state legal conclusions that require no response.
26   To the extent a response may be deemed required, these allegations are denied.
27          133.    The allegations in paragraph 133 state legal conclusions that require no response.
28

                                                13                      Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 14 of 18



 1   To the extent a response may be deemed required, these allegations are denied.
 2          134.    The allegations in paragraph 134 state legal conclusions that require no response.
 3   To the extent a response may be deemed required, these allegations are denied.
 4          135.    The allegations in paragraph 135 state legal conclusions that require no response.
 5   To the extent a response may be deemed required, these allegations are denied.
 6          136.    The allegations in paragraph 136 state legal conclusions that require no response.
 7   To the extent a response may be deemed required, these allegations are denied.
 8          137.    The allegations in paragraph 137 state legal conclusions that require no response.
 9   To the extent a response may be deemed required, these allegations are denied.
10          138.    The allegations in paragraph 138 state legal conclusions that require no response.
11   To the extent a response may be deemed required, these allegations are denied.
12          139.    The allegations in paragraph 139 state legal conclusions that require no response.
13   To the extent a response may be deemed required, these allegations are denied.
14                                    THIRD CAUSE OF ACTION
15          140.    The Defendant-Intervenor States incorporate by reference their answers to all
16   preceding paragraphs.
17          141.    The allegations in paragraph 141 state legal conclusions that require no response.
18   To the extent a response may be deemed required, these allegations are denied on the ground that
19   the statute and regulations speak for themselves.
20          142.    The allegations in paragraph 142 state legal conclusions that require no response.
21   To the extent a response may be deemed required, these allegations are denied.
22          143.    The allegations in paragraph 143 state legal conclusions that require no response.
23   To the extent a response may be deemed required, these allegations are denied.
24          144.    The allegations in paragraph 144 state legal conclusions that require no response.
25   To the extent a response may be deemed required, these allegations are denied.
26          145.    The allegations in paragraph 145 state legal conclusions that require no response.
27   To the extent a response may be deemed required, these allegations are denied.
28

                                                14                     Answer of Defendant-Intervenor States,
                                                                                Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 15 of 18



 1           146.     The allegations in paragraph 146 state legal conclusions that require no response.
 2   To the extent a response may be deemed required, these allegations are denied.
 3           147.     The allegations in paragraph 147 state legal conclusions that require no response.
 4   To the extent a response may be deemed required, these allegations are denied.
 5           148.     The allegations in paragraph 148 state legal conclusions that require no response.
 6   To the extent a response may be deemed required, these allegations are denied.
 7                                         PRAYER FOR RELIEF
 8           149.     The remainder of the Amended Complaint consists of the request for relief, to
 9   which no response is required. To the extent a response may be deemed required, the Defendant-
10   Intervenor States deny that Plaintiffs are entitled to the relief requested in the Request for Relief,
11   or to any relief at all.
12                                           GENERAL DENIAL
13           150.     The Defendant-Intervenor States deny each and every allegation of the Amended
14   Complaint not expressly admitted or qualified herein.
15                                       AFFIRMATIVE DEFENSES
16           151.     Plaintiffs lack standing.
17           152.     Plaintiffs have failed to state a claim upon which relief can be granted.
18           153.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches, waiver
19   and/or estoppel.
20           154.     Plaintiffs’ claims are waived for failure to present them to the Services during
21   public comment on the challenged Rules.
22                                    RESERVATION OF DEFENSES
23           155.     The Defendant-Intervenor States reserve the right to amend this Answer and to
24   assert additional defenses.
25           WHEREFORE, the Defendant-Intervenor States pray this Court deny Plaintiffs’ request
26   for relief, dismiss the amended complaint with prejudice, and grant such further relief as the
27   Court deems appropriate.
28

                                                   15                     Answer of Defendant-Intervenor States,
                                                                                   Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 16 of 18



 1   DATED: May 29, 2020                               Respectfully submitted,
 2   STEVE MARSHALL                                    TIMOTHY C. FOX
     Attorney General of Alabama                       Attorney General of Montana
 3
     /s/ Edmund G. LaCour Jr.                          /s/ Melissa Schlichting
 4   Edmund G. LaCour Jr. (pro hac vice)               Melissa Schlichting (SBN 220258)
     Solicitor General                                 Deputy Attorney General
 5   James W. Davis (pro hac vice)                     Montana Department of Justice
     Assistant Attorney General                        215 N. Sanders St., P.O. Box 201401
 6   A. Barrett Bowdre (pro hac vice)                  Helena, MT 59620-1401
     Deputy Solicitor General                          Telephone: (406) 444-2026
 7   Office of the Alabama Attorney General            Fax: (406) 444-3549
     501 Washington Ave.                               E-mail: MSchlichting@mt.gov
 8   P.O. Box 300152
     Montgomery, AL 36130                              Attorneys for Defendant-Intervenor State of
 9   Telephone: (334) 353-2196                         Montana
     Fax: (334) 353-8400
10   E-mail: edmund.lacour@AlabamaAG.gov
     jim.davis@AlabamaAG.gov                           DOUGLAS J. PETERSON
11   barrett.bowdre@AlabamaAG.gov                      Attorney General of Nebraska
12   /s/ Paul Beard II                                 /s/ Justin D. Lavene
     Paul Beard II (SBN 210563)                        Justin D. Lavene (pro hac vice)
13   FisherBroyles LLP                                 Assistant Attorney General
     5670 Wilshire Blvd., Ste. 1800                    Carlton Wiggam (pro hac vice)
14   Los Angeles, CA 90036-5653                        Assistant Attorney General
     Telephone: (818) 216-3988                         2115 State Capitol
15   Fax: (213) 402-5034                               Lincoln, NE 68509
     E-mail: paul.beard@fisherbroyles.com              Telephone: (402) 471-2682
16                                                     E-mail: justin.lavene@nebraska.gov
     Attorneys for Defendant-Intervenor State of       carlton.wiggam@nebraska.gov
17   Alabama
                                                       Attorneys for Defendant-Intervenor State of
18   /s/ L. John LeSueur                               Nebraska
     L. John LeSueur (pro hac vice)
19   Arizona State Bar No. 022556                      DEREK SCHMIDT
     Assistant Attorney General                        Attorney General of Kansas
20   Office of the Arizona Attorney General
     2005 N. Central Avenue                            /s/ Jeffrey A. Chanay
21   Phoenix, Arizona 85004                            Jeffrey A. Chanay (pro hac vice)
     Telephone: (602) 542-0640                         Chief Deputy Attorney General
22   John.LeSueur@azag.gov                             Office of the Kansas Attorney General
                                                       Memorial Hall
23   Attorneys for Defendant-Intervenor State of       120 SW Tenth Avenue
     Arizona ex rel. Arizona Game and Fish             Topeka, KS 66612-1597
24   Commission                                        Telephone: (785) 296-2215
                                                       Fax: (785) 291-3767
25                                                     E-mail: jeff.chanay@ag.ks.gov
     * In compliance with Civil Local Rule 5-1(i),
26   the filer of this document attests that all       Attorneys for Defendant-Intervenor State of
     signatories listed have concurred in the filing   Kansas
27   of this document.
                                                       [Additional counsel listed on next page]
28

                                                 16                   Answer of Defendant-Intervenor States,
                                                                               Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 17 of 18



 1   KEVIN G. CLARKSON                     WAYNE STENEHJEM
     Attorney General of Alaska            Attorney General of North Dakota
 2
     LESLIE RUTLEDGE                       SEAN REYES
 3   Attorney General of Arkansas          Attorney General of Utah
 4   LAWRENCE G. WASDEN                    PATRICK MORRISEY
     Attorney General of Idaho             Attorney General of West Virginia
 5
     ERIC S. SCHMITT                       BRIDGET HILL
 6   Attorney General of Missouri          Attorney General of Wyoming
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                      17                 Answer of Defendant-Intervenor States,
                                                                  Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 103 Filed 05/29/20 Page 18 of 18


 1                                   CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing with the
     Clerk of the Court for the United States District Court for the Northern District of California by
 3   using the CM/ECF system, which will send notification of such to the attorneys of record.

 4
     DATED: May 29, 2020                                 Respectfully submitted,
 5

 6                                                       /s/ Edmund G. LaCour Jr.
                                                         Edmund G. LaCour Jr. (pro hac vice)
 7
                                                         Solicitor General
 8                                                       Office of the Alabama Attorney General
                                                         501 Washington Ave.
 9                                                       P.O. Box 300152
                                                         Montgomery, AL 36130
10                                                       Telephone: (334) 353-2196
                                                         Fax: (334) 353-8400
11
                                                         E-mail: edmund.lacour@AlabamaAG.gov
12
                                                         Attorney for Defendant-Intervenor State of
13                                                       Alabama
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                         Answer of Defendant-Intervenor States,
                                                                                  Case No. 4:19-cv-06013-JST
